DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments filed on 12/30/2020.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention in question is for a gaming machine comprising a cabinet including an entry that provides access to the interior of the cabinet wherein the cabinet includes an exterior side, back, and front.  A hinged main door assembly pivotably attached and which opens upwards and a first hinge which allows for the pivot.  A service light assembly having a candle assembly disposed at an exterior portion of the cabinet and attached to the main door via a set of fasteners.  The cabinet including an opening deployed at a rear portion of the cabinet which enables the candle to pass through and a first plate removably attachable to the cabinet via another set of fasteners which covers the first opening.  Wherein the entirety of the service light assembly is accessible and serviceable from the interior of the cabinet while the main door is opened.  The closest prior art of record, Mallory et al. (US Pub. No. 2006/0287112) teaches a gaming machine cabinet (Fig. 1, item 12) comprising a main door (Fig. 2, item 40) which is pivotably mounted (abstract) in order to be moved into an open position award (Fig. 2) in order to allow for servicing of the interior components of the cabinet from the front of the gaming machine (paragraph [0018]).  Further the gaming machine including a candle light assembly (Fig. 1 see top of gaming machine).  Additionally, Satoh (US Pub. No. 2004/0061284 A1) teaches a gaming machine cabinet (Fig. 1, items 10 and 12) wherein a light assembly is attached to a door (Figs. 6A-6D and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JUSTIN L MYHR/               Primary Examiner, Art Unit 3715                                                                                                                                                                                         	2/25/2021